Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 9-25 have been cancelled, being drawn to a nonelected invention. Election was made without traverse in the reply filed on 10/7/21.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wrist section,” as recited in claim 1, must be shown or the feature canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 
Claim Rejections - 35 USC § 112
Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, at lines 2 and 6, recites a “wrist section,” which is not identified in the drawings. The “body... wrist section” evidently refers to the “wrist portion 46,” identified first in paragraph [0039], and there specified “to be positioned about [a] user’s wrist.” This Office action will assume the “wrist section” to be “wrist portion 46.”
Also in claim 1, at lines 2 and 10-12, the “digit sections” are not identified in the drawings. The “body... digit sections” evidently refers to “receptacles 42a-42e,” identified first in paragraph [0039], and there described to be positioned adjacent the “palm side 34” and its “back side 38.” This Office action will assume the “digit sections” to be “receptacles 42a-42e.” The recited “digit portion” likewise appears to be a gratuitous departure from the terminology of the specification
	Understood in this way, the “wrist [portion], and a plurality of [receptacles] extending therefrom,” as recited in claim 1, is inaccurate because the receptacles extend from the palm region of the body.
	The terminology of the Abstract, Summary paragraph [0004], and claims 3, 5 and 7 should be corrected accordingly.
Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub. 2009/0057289 to Williams.
	Referring to Figures 1 & 2, and ¶¶ [0051] & [0054], as recited in claim 1, Williams discloses “[a] heated hand garment [, i.e., glove,] comprising: a body [12] including a wrist [portion] and a plurality of [receptacles]... a heating element [32, 34, 38a-38e]... including a connecting portion [32]... on the wrist [portion], a first [receptacle] portion [38a] extending from one end of the connecting portion [32], and a second [receptacle] portion [38e] extending from an opposite end of the connecting portion [32], wherein the first [receptacle] portion [38a] is positioned on a first [receptacle] of the plurality of [receptacles], and the second [receptacle] portion [38b] is positioned on a second [receptacle] of the plurality of [receptacles].”
	Note that the Williams “connecting portion” 32 of the heater has the same structure and composition as the receptacle portions 38a-38e (see ¶ [0054]); that is, the connecting portion 32 is part of the heating element.
	As recited in claim 2, Williams discloses the glove “body” to have “a first side... positioned adjacent a palm of the hand of the user, and... the connecting portion [32] is positioned on the first side” (Fig. 1).
	As recited in claim 5, Williams discloses “five [receptacles], wherein the heating element further includes a third [receptacle] portion [38c], a fourth [receptacle] portion 
As recited in claim 6, Williams discloses “a receptacle... to receive the hand of the user, and... the heating element wraps... partially around the receptacle,” since each of heating elements 38a-38e does exactly this (Fig. 1).
As recited in claim 7, Williams discloses heating element receptacle portions [“digit sections”] that “extend from the connecting portion [32] to the.. end of the [receptacle]” (Figs. 1 & 3).
Claim Rejections - 35 USC § 103
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Williams.
 Claim 8 differs from Williams only in calling for a stainless steel fiber yarn, where Williams expressly discusses only a silver fiber yarn (¶¶ [0008], [0012] & [0013]). Since stainless steel is a well known resistive heating fiber, however, and is considerably less expensive than silver, it would have been obvious to utilize a stainless steel fiber yarn.
Allowable Subject Matter
Claims 3 and 4 would appear to be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph M. Pelham whose telephone number is (571)272-4786. The examiner can normally be reached M-F 8am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached at (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joseph M. Pelham/            Primary Examiner, Art Unit 3761                                                                                                                                                                                            	1/14/22